IN THE SUPREME COURT OF THE STATE OF DELAWARE

DORIAN T. WILSON,                         §
                                          §   No. 536, 2017
       Defendant Below,                   §
       Appellant,                         §
                                          §   Court Below—Superior Court
       v.                                 §   of the State of Delaware
                                          §
STATE OF DELAWARE,                        §   Cr. ID No. 1607016133B (N)
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                             Submitted: September 7, 2018
                             Decided:   October 2, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                   ORDER

      The appellant’s Supreme Court Rule 26(c) brief, the State’s response, and the

record below reflect that:

      (1)    The appellant, Dorian T. Wilson, was charged by indictment with

Possession of a Firearm by a Person Prohibited, (“PFBPP”), Possession of

Ammunition by a Person Prohibited (“PABPP”), Possession of a Firearm with an

Obliterated Serial Number, Resisting Arrest, and Carrying a Concealed Deadly

Weapon (“CCDW”). After the Superior Court granted Wilson’s motion to sever the

PFBPP and PABPP charges, a Superior Court jury found Wilson guilty of Resisting

Arrest and CCDW and not guilty of Possession of a Firearm with an Obliterated
Serial Number. The Superior Court judge then found Wilson guilty of PFBPP and

PABPP.

      (2)    The Superior Court granted the State’s motion to declare Wilson a

habitual offender under 11 Del. C. § 4214(a) and (b). The Superior Court sentenced

Wilson as follows: (i) for CCDW, as a habitual offender under § 4214(b), four years

of Level V incarceration; (ii) for PFBPP, as a habitual offender under § 4214(a),

eight years of Level V incarceration, suspended for decreasing levels of supervision;

(iii) for PABPP, eight years of Level V incarceration, suspended for eighteen months

of Level III probation; and (iv) for Resisting Arrest, one year of Level V

incarceration, suspended for one year of Level III probation. This appeal followed.

      (3)    On appeal, Wilson’s counsel (“Counsel”) filed a brief and a motion to

withdraw under Supreme Court Rule 26(c). Counsel asserts that, based upon a

complete and careful examination of the record, there are no arguably appealable

issues. Counsel informed Wilson of the provisions of Rule 26(c) and provided

Wilson with a copy of the motion to withdraw and the accompanying brief.

      (4)    Counsel also informed Wilson of his right to identify any points he

wished this Court to consider on appeal. Wilson has not provided any points for this

Court to consider. The State has responded to the Rule 26(c) brief and has moved

to affirm the Superior Court’s judgment.




                                           2
         (5)     When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), this Court must: (i) be satisfied that defense counsel has made a

conscientious examination of the record and the law for arguable claims; and (ii)

conduct its own review of the record and determine whether the appeal is so totally

devoid of at least arguably appealable issues that it can be decided without an

adversary presentation.1

         (6)     This Court has reviewed the record carefully and has concluded that

Wilson’s appeal is wholly without merit and devoid of any arguably appealable

issue. We also are satisfied that Counsel has made a conscientious effort to examine

the record and the law and has properly determined that Wilson could not raise a

meritorious claim in this appeal.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                              BY THE COURT:


                                              /s/ Karen L. Valihura
                                              Justice




1
    Penson v. Ohio, 488 U.S. 75, 83 (1988); Leacock v. State, 690 A.2d 926, 927-28 (Del. 1996).


                                                 3